Citation Nr: 1138312	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-35 637	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for residuals of an injury to the left shoulder.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel



INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in April 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Board notes that the Veteran requested a local hearing with a Decision Review Officer at the RO in his September 2007 substantive appeal; however, in a November 2007 statement, he withdrew such request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he injured his left shoulder in service and has current residuals from such injury, to include a lipoma.  Therefore, he alleges that service connection is warranted.  Additionally, in the Veteran's representative's July 2011 Written Brief Presentation, he argues that medical treatises support a potential link between trauma and subsequent lipoma formation.  

The Veteran's service treatment records reflect that, in December 1964, he sprained his left shoulder when he fell on it while playing football in Germany.  It was noted that such was incurred in the line of duty.  Upon examination, the Veteran had pain and tenderness of the acromioclavicular joint.  The diagnosis was acromioclavicular sprain of the left shoulder.  Post-service treatment records reflect that, in August 1990, the Veteran underwent an operation to remove a lipoma of the left shoulder.   

Therefore, in light of the Veteran's in-service injury and treatment for left shoulder complaints and his post-service removal of a lipoma of the left shoulder, the Board finds that a remand is necessary in order to afford him a VA examination so as to determine the current nature and etiology of his left shoulder disorder.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for his left shoulder disorder since service.  Thereafter, any identified records should be obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any healthcare provider who treated him for his left shoulder disorder since service.  After securing any necessary authorization from him, obtain all identified treatment records.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, the Veteran should be afforded an appropriate VA examination to determine the current nature and etiology of his current left shoulder disorder.  The claims file, to include a copy of this Remand, must be made available to and be reviewed by the examiner. Any indicated evaluations, studies, and tests should be conducted.  

The examiner should identify all current diagnoses of the Veteran's left shoulder, to include a lipoma.  Thereafter, the examiner should offer an opinion as to whether it is at least as likely as not that any currently diagnosed left shoulder disorder, to include a lipoma, is related to the Veteran's military service, to include the in-service injury to his left shoulder resulting in a diagnosis of acromioclavicular sprain of the left shoulder.

In offering any opinion, the examiner must consider the lay statements of record regarding the incurrence of the Veteran's left shoulder disorder and the continuity of symptomatology.  The rationale for any opinion offered should be provided.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's service connection claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


